BYLAWS OF SONIC CORP. (A Delaware Corporation) (Amended and Restated – January 14, 2010) ARTICLE I OFFICES Section 1.The registered office of the Corporation in the State of Delaware shall be in the City of Wilmington, County of New Castle, and the name of the resident agent in charge thereof is The Corporation Trust Company. Section 2.The Corporation may also have offices at such other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 1.All meetings of Stockholders for the election of directors shall be held at such place within or without the State of Delaware as may be fixed from time to time by the Board of Directors and stated in the notice of meeting or in a duly executed waiver of notice hereof. Section 2.Annual meetings of Stockholders shall be held at such place in or out of the State of Delaware, and at such time and day, not a legal holiday, as shall be designated by the Chief Executive Officer and stated in the notice of meeting or in a duly executed waiver of notice thereof.At such meeting the Stockholders shall elect, by a plurality vote, a Board of Directors, who need not be Stockholders, which Board shall consist of at least the minimum number of directors for the ensuing year.The Stockholders may transact such other business as shall properly come before them. Section 3.Special meetings of Stockholders may be held at such place within or without the State of Delaware, and at such time and day, not a legal holiday, as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 4.Special meetings of the Stockholders, for any purpose or purposes, unless otherwise prescribed by statute or by the certificate of incorporation, may be called by the Board of Directors, and the Chief Executive Officer and Secretary shall cause proper notice thereof to be given. Section 5.Written notice of every meeting of Stockholders, stating the date, time and place where it is to be held, and such other information as may be required by law shall be given, not less than ten (10) nor more than sixty (60) days before the meeting, either personally or by mail, courier, facsimile or by telegram, upon each Stockholder entitled to vote at such meeting and upon each Stockholder of record who, by reason of any action proposed at such meeting, would be entitled to have such Stockholder’s stock appraised if such action were taken.If mailed, such notice shall be deemed given when deposited in the United States mail, postage prepaid, directed to the Stockholder at such Stockholder’s address as it appears on the books of the Corporation.The attendance of any Stockholder at a meeting, in person or by proxy, shall constitute a waiver of notice by such Stockholder, except when such Stockholder attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business on the grounds that such meeting is not lawfully called or convened. ARTICLE
